DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 9, 10, 12, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 14, 15, 17, and 33 of copending Application No. 16/759,157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claim 1 does not include the limitation that the molar ratio of the phosphonic acid groups and the allyl groups to be in the claimed range.  However, the specification of the copending application states that the ratio is 0.01 to 4 with the motivation for having this ratio being that it improves the shear bond strength (0109).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9, 11, 12, 13, 16, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 4, 6-8, 10, 14-15, 24, 26, 28, and 31-32 depend, either directly or indirectly, on claim 1, and therefore are also rejected.
With regards to claim 1, the claim states that the first or second compound contains the phosphonic acid containing group “X”, however, the structure given for the second compound requires the presence of “X”, therefore it is unclear if the second compound does in fact require the presence of the phosphonic acid compound “X”.
Regarding claims 3, 5, 9, 13, and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13 and 29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 contains the trademark/trade name Irgacure 819.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the photoinitiator and, accordingly, the identification/description is indefinite.
With regards to claim 12, the claim lists several compounds that read on the claimed first compound, however, there are two “and” in the list so it is unclear as to whether the two compounds are required to be together, and if so which two.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claim 6, the limitations of this claim do not further limit the content from claim 1, from which it depends because claim 1 already states that the second compound has the structure of formula (I) and that X is a phosphonic acid.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 24, 26, 28-29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hult et al (WO 2011/048077) in view of Heath et al (US 2011/0195876).
With regards to claims 1, 3, 5-7, and 9-10, Hult teaches a composition (page 1) that includes a compound having at least two thiol groups (page 4) and a compound containing at least two vinyl groups (page 4).  Hult further teaches the composition to include water (page 4) and a photoactivator (page 6) (reading on photoinitiator).
Hult does not teach the either the thiol or the allyl compound to contain a phosphonic acid group.
Heath teaches an olefinically unsaturated phosphonate compound (title) that has the following structure:

    PNG
    media_image1.png
    78
    242
    media_image1.png
    Greyscale

(abstract) wherein 

    PNG
    media_image2.png
    50
    244
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    730
    281
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    164
    527
    media_image4.png
    Greyscale

(abstract).  Heath teaches the motivation for using this compound to be because it aids the absorption of the scale inhibitor onto the formation rock and also provides a useful analytical tag.  Heath and Hult are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the vinyl compound of Heath as the vinyl compound of Hult, thereby obtaining the present invention.
With regards to claim 2, Hult teaches the pH of the composition to be 4 (page 14).
With regards to claim 4, Hult teaches the addition of a third compound containing vinyl groups (page 17 example 11).
With regards to claim 8, Hult teaches the addition of dedndritic polymers (pages 4 and 5).
With regards to claims 11 and 14-16, Hult teaches the additional compound to include 1,3,5-triallyl-1,3,5-trizine-2,4,6-trione (page 19 example 15). 
With regards to claim 12, Hult teaches the compound reading on the claimed first thiol compound to include tris[2-mercaptopropionyloxy] ethyl isocyanurate (page 4) or trimethylolpropane tris[3-mercaptopropionate (page 4).
With regards to claim 13, Hult teaches the addition of a solvent that includes ethanol (page 4) at a concentration of 30% of the solvent (example 13 page 18).
With regards to claim 24, Hult teaches the above composition to be used to form a patch (page 19).
With regards to claim 26, Hult teaches the composition to comprise fibers (page 2).
With regards to claims 28, 29, and 31, Hult teaches the composition to be a kit (page 2) wherein the kit is a double chambered syringe (page 2).
With regards to claim 32, Hult teaches the composition to be used with metal pins (page 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763